Manin 42
Mitra Ee)

ANNEXEI

PROCEDURE COMPTABLE MARINE X

PREAMBULE

Les termes utilisés dans la présente Annexe ont la méme signification que celle qui leur est donnée dans le
Contrat, 4 moins que le contexte ne confére clairement 4 ces termes une signification différente. Pour les
besoins de la présente Procédure Comptable, le "Contracteur" peut désigner chacune des entités qui le
constituent, notamment lorsqu'il s'agit des droits ou obligations leur incombant 4 titre personnel. Certains des
droits et obligations du Contracteur peuvent étre exercés par l'intermédiaire de l'Opérateur, notamment
lorsqu'il s'agit d'opérations ou de comptes communs aux entités qui constituent le Contracteur.

En cas de contradiction ou de divergence entre la présente Annexe et les stipulations du Contrat, ces derniéres [
prévalent.
we

CHAPITRE I - REGLES GENERALES

ARTICLE 1 - OBJET
La présente Procedure Comptable constitue l'annexe | au Contrat. dont elle fait partie intégrante.

Elle fixe les méthodes, régles et procédures comptables auxquelles le Contracteur est tenu de se conformer au
titre de la comptabilisation des opérations résultant de I'exécution du Contrat, ainsi que les rapports, états,
déclarations, documents, informations et renseignements comptables et financiers, périodiques ou non, qui
doivent obligatoirement étre fournis au Congo en plus de ceux prévus par la réglementation fiscale et
douaniére applicable au Contracteur.

ARTICLE 2 - COMPTABILISATION DES OPERATIONS EN DEVISES
Le Contracteur tient sa comptabilité en langue francaise et en dollars des Etats Unis d'Amérique (US $)

L'enregistrement initial des dépenses ou recettes réalisées en monnaies, y compris le Franc CFA, autres que le
US $ dans le cadre des Travaux Pétroliers sera effectué en US $ 4 titre provisoire sur la base des taux de
change prévalant dans la période et calculés conformément aux méthodes habituelles du Contracteur.

La difference de change constatee entre l'enregistrement initial et le montant résultant de I'application du taux
de change en vigueur lors du réglement ou de l'encaissement est imputée aux mémes comptes de Coiits
Pétroliers que ceux qui ont été mouvementés par I'enregistrement initial.

Le Contracteur fera parvenir au Congo, avec les états trimestriels prévus au Chapitre VII, un relevé des taux de
change utilisés dans la période, tels que cotés par la Banque de France.

Il est de l'intention des Parties qu'a l'occasion de la conversion de devises, de la comptabilisation en US $ de
montants en monnaies, y compris le franc CFA, autres que le US $ et de toutes autres opérations de change ou
de couverture relatives aux Travaux Pétroliers , le Contracteur ne réalise ni gain, ni perte qui ne soit porté(e)
aux comptes de Coiits Pétroliers.

ARTICLE 3 - TENUE DES COMPTES

Le Contracteur tiendra une comptabilité (ci-aprés la "Comptabilité" des Coiits Pétroliers) permettant de
distinguer les Travaux Pétroliers régies par le Contrat des autres activités éventuellement exercées au Congo
La Comptabilité correspond a la comptabilité analytique du Contracteur ou a des tats complémentaires de
suivi et de synthése relatifs aux Travaux Pétroliers.

Tous les registres, comptes, livres et états comptables, ainsi que l'original des piéces justificatives, contrats,
factures et autres documents relatifs 4 la Comptabilité sont conservés au Congo. Les registres, comptes, livres
et états comptables, ainsi que les originaux des contrats, factures et autres documents justificatifs se rapportant
aux Coiits Pétroliers doivent étre présentés 4 toute demande du Congo suivant les dispositions du Contrat

Tous les rapports, états, documents que le Contracteur est tenu de fournir au Congo soit en vertu de la
réglementation en vigueur, soit en application du Contrat, doivent comporter tous les renseignements,
informations et indications utiles au suivi du Contrat dans les conditions, formes et délais indiqués au Chapitre
VII de la présente Procédure Comptable.

Lesdits rapports, états, documents doivent étre conformes aux modéles établis, le cas échéant, par le Congo
aprés consultation du Contracteur.

(
w

CHAPITRE II - COMPTABILITE GENERALE

ARTICLE 4 - PRINCIPES

Tis

La comptabilité générale enregistrant les activités des entités constituant le Contracteur, exercées dans le
cadre du Contrat doit étre conforme aux régles, principes et méthodes du plan comptable général des
entreprises en vigueur au Congo (Plan Comptable OCAM).

Toutefois, lesdites entités ont la faculté d'appliquer les régles et pratiques comptables généralement
admises dans l'industrie pétroliére dans la mesure ou elles ne sont pas contraires au plan comptable
OCAM.

Les réalisations au titre des Travaux Pétroliers sont imputées au débit ou au crédit des comptes de Coiits
Pétroliers dés que les charges ou produits correspondants sont dus ou acquis.

Les charges et produits peuvent donc comprendre des imputations des sommes déja payées ou encaissées
et des sommes facturées mais non encore payées ou encaissées, ainsi que des imputations correspondant a
des charges a payer ou a des produits a recevoir, c'est 4 dire des dettes ou créances certaines, non encore
facturées et calculées sur la base des éléments d'estimation disponibles. Le Contracteur doit faire
diligence pour que toute imputation provisionn ‘le soit régularisée dans les plus brefs délais par la
comptabilisation de la dépense ou de la recette exacte.

ARTICLE 5 - LE BILAN

fis

La comptabilité générale doit refléter fidélement la situation patrimoniale du Contracteur, aussi bien
active que passive, et permettre I'établissement d'un bilan annuel suffisamment détaillé pour que le
Congo puisse suivre l'évolution de chaque élément de I'actif et du passif et apprécier la situation
financiére du Contracteur.

Le bilan doit faire ressortir, pour chaque catégorie d'opérations, le résultat desdites opérations. Celui-ci
est constitué par la différence entre les valeurs de I'actif net qui y est affecté a la cléture et a l'ouverture
de I'Année Civile, diminuée des suppléments d'apports correspondant a des biens ou espéces
nouvellement affectés aux dites opérations , et augmentée des prélévements correspondant aux retraits,
par l'entreprise, de biens ou d'espéces qui y étaient précédemment affectés.

L'actif net s'entend de l'excédent des valeurs d'actif sur le total formé, au passif, par les créances des tiers
et des Sociétés Affiliées du Contracteur, les amortissements et provisions autorisés et justifiés.

Les dispositions des trois paragraphes précédents s'appliquent seulement aux entités constituant le
Contracteur opérant dans un cadre "monocontractuel” (uniquement sous le régime prévu par le Contrat et
les Contrats Associés)

En ce qui conceme les entités constituant le Contracteur opérant dans un cadre "pluricontractuel" (régime
de droit commun, régime de concession ou multiples régimes de Partage de Production), les obligations
relatives au bilan sont celles normalement appliquées dans le cadre des régles du Plan OCAM et
conformes aux méthodes habituellement utilisées dans l'industrie Pétroli¢re. Les entités opérant dans ce
cadre "pluricontractuel” devront établir périodiquement des états correspondants aux éléments de leur
bilan relatifs aux actifs immobilisés et aux stocks de matériels et mati¢res consommables acquis,
construits, fabriqués, créés ou réalisés par le Contracteur dans le cadre des Travaux Pétroliers.

Chaque entité constituant le Contracteur est responsable de la tenue de ses propres registres comptables
et doit respecter ses obligations légales et fiscales en la matiére.

Les biens appartenant au Congo, en application des stipulations de l’article 12 du Contrat, sont
enregistrés dans la Comptabilité permettant de faire ressortir clairement leur statut juridique et leur
valeur d'acquisition, de construction ou de fabrication.
ARTICLE 6 - LES COMPTES DE CHARGES

ier

I -

Peuvent étre portés au débit des comptes de charges et pertes par nature toutes les charges, pertes et frais,
qu'ils soient effectivement payés ou simplement dus, relatifs 4 l'Année Civile concemée, a condition
quiils soient justifiés et nécessités par les besoins des Travaux Pétroliers et qu'ils incombent
effectivement au Contracteur, a I'exclusion de ceux dont I'imputation n'est pas autorisée par les
stipulations du Contrat.

Les charges 4 payer et les produits a recevoir, c'est a dire les dettes et les créances certaines mais non
encore facturées, payées ou encaissées, sont également pris en compte; ils sont calculés sur la base
d'éléments d'estimation disponibles. Le Contracteur doit faire diligence pour que toute inscription de
cette nature soit régularisée dans les plus brefs délais par la comptabilisation de la charge ou du produit
réel correspondant.

Les comptes de charges et pertes par nature seront en outre crédités des montants effectivement récupérés
par le Contracteur en application d'accords particuliers, et débités ou crédités par le jeu des transferts de
Couts Pétroliers entre la Zone de Permis et la Zone de Permis Associés.

ARTICLE 7: COMPTES DE PRODUITS ET PROFITS

Doivent étre portés au crédit des comptes de produits et profits par nature, les produits de toute nature, liés aux
Travaux Pétroliers. qu'ils soient effectivement encaissés ou exigibles par le Contracteur.

&

iy
w

CHAPITRE III - LA COMPTABILITE DES COUTS PETROLIERS

ARTICLE 8 - ELEMENTS DES COUTS PETROLIERS

I- Suivant les régles et principes énoncés aux Articles 2 et 3 ci-dessus, le Contracteur tiendra, en permanence,
une Comptabilité faisant ressortir le détail des dépenses effectivement payées ou encourues par lui et
donnant droit 4 récupération en application des dispositions du Contrat et de la présente Annexe, les Couts
Pétroliers récupérés par chaque entité composant le Contracteur, au fur et 4 mesure de I'affectation de la
production destinée a cet effet, ainsi que les sommes venant en supplément ou en déduction des Coits
Peétroliers.

Il -La comptabilité des Coiits Pétroliers doit étre sincére et exacte; elle est organisée et les comptes tenus et
présentés de maniére que puissent étre aisément regroupés et dégagés les Coiits Pétroliers afférents,
notamment, aux dépenses
1) des Travaux d'Exploration,

2) des Travaux d'Evaluation et de Développement,

3) des Travaux d'Exploitation,

4) de Travaux d'Abandon et des provisions éventuellement constituées en vue de leur réalisation,

5) du bonus additionnel payé conformément a |’article 10.3 du Contrat,

6) relatives aux activités connexes, annexes ou accessoires, y compris les provisions constituées par le
Contracteur a partir de la Date d’Effet relatives aux dépenses d'exploration visées a l'article 6.3 de

l'Avenant n°6 a la Convention du 11 novembre 1968.

En out, les Coiits Pétroliers sont regroupés et présentés de la maniére prévue a l'article 7 du Contrat afin
de faciliter le recouvrement des Coiits Pétroliers 4 partir du "Cost Oil"

Ill - Pour chacune des activités ci-dessus, la comptabilité des Coiits Pétroliers doit permettre de faire ressortir

1) les dépenses relatives aux immobilisations corporelles, notamment celles se rapportant 4 I'acquisition, la
création, la construction ou la réalisation :

a) de terrains,

b) de batiments (ateliers, bureaux, magasins, logements, laboratoires, etc...),

c) d'installations industrielles de production et de traitement des hydrocarbures

d) d'installations de chargement et de stockage (quais, terminaux, citernes, etc.),

e) de voies d'accés et ouvrages d'infrastructure générale,

f) de moyens de transport des Hydrocarbures (canalisations d'évacuation, bateaux-citernes, etc...),
g) d'équipements généraux (meubles, ordinateurs, etc.),

h) d'équipements et installations spécifiques,

i) de véhicules de transport et engins de génie civil,

j) de matériel et outillage (dont la durée normale d'utilisation est supérieure 4 une année),

 t

k) de forages de développement,
7

1) étre nécessaires a la réalisation des Travaux Pétroliers conformément aux usages de |’industrie
Pétroliére.

2) étre justifiées et appuyées de piéces et documents justificatifs permettant un contrdle et une vérification
par le Congo .

VII -La Comptabilité des Coats Pétroliers enregistre. au crédit
- le montant des Coats Pétroliers récupérés, au fur et 4 mesure que cette récupération est opérée;
- les recettes et produits de toute nature qui viennent en déduction des Coits Pétroliers au fur et a mesure
de leur encaissement, .
- les montants transférés depuis la Zone de Permis vers la Zone de Permis Associés a condition que ces
montants soient intégralement inscrits au débit de la comptabilité des Coiits Pétroliers de la Zone de
Permis Associés conformément a I’ Article 7.2.6.
ARTICLE 9 - PRINCIPES DE RECUPERATION
Dés le démarrage de la production d’Hydrocarbures sur l’un des Permis d’Exploitation de la Zone de Permis,
chaque entité constituant le Contracteur commencera a récupérer sa part des Coiits Pétroliers tels que définis 4
l’Article 8 de la présente Procédure Comptable selon les dispositions de |’ Article 7 du Contrat.
Les Coits Pétroliers sont récupérés selon l'ordre des catégories ci-aprés:
1 - Coats Pétroliers au titre des Travaux d'Exploitation ;
2 - Coiits Pétroliers au titre des Travaux d'Evaluation et de Développement ;
3 - Coiits Pétroliers au titre des Travaux de Recherches;
4) - Bonus additionnel prévu a 1’ Article 10.3 du Contrat;

5) - Coats Pétroliers au titre des provision décidées pour la couverture des coiits des Travaux d’ Abandon.

Les montants transférés vers la Zone des Permis Associés seront imputés sur les catégories de Coiits Pétroliers
suivant les mémes régles de priorité et d’allocation.

Les registres et les livres d'Agip Recherches Congo étant tenus en US $ a compter du ler septembre 1993, les
dépenses antérieures a cette date ont été converties en US $ sur la base du taux de conversion du 31 aout
1993, ainsi qu'indiqué a |’ Article 1 de I'Avenant 5 a la Convention du 11 novembre 1968

Les montants avancés par Agip Recherches Congo 4 la société nationale Hydro-Congo au titre du financement
des travaux sur le Permis Marine X conformément aux dispositions du contrat d’association et figurant au
compte avance, constituent des Coiits Pétroliers pour Hydro-Congo.

ARTICLE 10 - PRINCIPES D'IMPUTATION

Les principes d'imputation et les méthodes analytiques habituelles du Contracteur en matiére de répartition et

de reversement doivent étre appliquées de fagon homogéne, équitable et non discriminatoire a l'ensemble de
ses activités.

Le Contracteur soumettra au Comité de Gestion toute modification substantielle qu'il pourrait étre conduit 4
apporter a ces principes et méthodes et lui en commentera les effets.

ARTICLE 11 - DEBIT DES COMPTES DE COUTS PETROLIERS (
Sont imputées au débit des comptes matérialisant les Coiits Pétroliers, les dépenses, charges et cotits ci-aprés. (<

7a
4

8

Les imputations correspondantes sont effectuées selon les meéthodes et procédures habituelles de la
comptabilité analytique du Contracteur

- imputation directe pour toutes les dépenses ou provisions encourues au titre des Travaux Pétroliers dont la
comptabilisation peut étre opérée immédiatement dans les comptes des Coits Pétroliers: acquisition
d'équipements, d'installations, matériels et matiéres consommables, prestations de services rendus par des
tiers extérieurs, les Sociétés Affiliées du Contracteur, le Contracteur lui-méme quand ces dépenses feront
l'objet d'une facturation spécifique, etc.

- imputation indirecte pour les dépenses et cotits encourus au titre des Travaux Pétroliers dont la
comptabilisation dans les comptes de Coiits Pétroliers releve de taux d'oeuvre intemes et de clés de
répartition, ces dépenses et couts correspondent notamment aux prestations des départements et services
fonctionnels ou opérationnels du Contracteur et aux charges de fonctionnement non opérationnelles.

ARTICLE 12 - ACQUISITION D'IMMOBILISATIONS ET DE BIENS CORPORELS

1) Les actifs corporels construits, fabriqués, créés ou réalisés par le Contracteur dans le cadre des Travaux
Pétroliers et effectivement affectés 4 ces Travaux Pétroliers sont comptabilisés au prix de revient de
construction, de fabrication, de création ou de réalisation. I] convient de noter que certaines opérations de
gros entretien devront figurer dans les actifs, conformément aux pratiques habituelles du Contracteur, et
étre comptabilisées comme indiqué ci-dessus.

2) Les équipements, mateériels et matiéres consommables nécessités par les Travaux Pétroliers et autres que
ceux visés ci-dessus, sont :

a) soit acquis pour utilisation immédiate, sous réserve des délais d'acheminement et, si nécessaire,
d'entreposage temporaire par le Contracteur (sans, toutefois, quiils aient été assimilés 4 ses propres
stocks). Ces équipements, matériels et matiéres consommables acquis par le Contracteur sont valorisés,
pour imputation aux Coats Pétroliers, a leur prix rendu a pied d'oeuvre (prix rendu Congo).

Le prix rendu Congo comprend les éléments suivants, imputés selon les méthodes analytiques du
Contracteur:

1- le prix d'achat aprés ristournes et rabais,

2- les frais de transport, d'assurance, de transit, de manutention et de douane (et autres impéts et taxes
éventuels) depuis le magasin du vendeur jusqu'a celui du Contracteur ou jusqu'au lieu d'utilisation,
selon le cas,

3- et, lorsqu'il y a lieu, les frais de fonctionnement du magasin du Contracteur incluant
l'amortissement des batiments calculé conformément au paragraphe 5 ), b) du présent Article, le
cout de gestion du magasin, les frais des services d'approvisionnement locaux et, le cas échéant,
hors Congo

b

soit fournis par une des entités composant le Contracteur a partir de ses propres stocks.

1- Les équipements et matériels neufs, ainsi que les matiéres consommables, fournis par une des
entités constituant le Contracteur a partir de ses propres stocks ou de ceux de ses autres activités
sont valorisés, pour imputation, au dernier prix de revient moyen pondéré, calculé conformément
aux dispositions du paragraphe 2 ), a ci-dessus.

2- Les matériels et équipements amortissables déja utilisés fournis par une des entités constituant le
Contracteur a partir de ses propres stocks ou de ceux de ses autres activités, y compris celles de ses
Sociétés Affili¢es, sont valorisés, pour imputation aux Coiits Pétroliers, d'aprés le baréme ci-aprés :

i- Matériel neuf (Etat "A*) :
Matériel neuf qui n'a jamais été utilisé : 100% (cent pour cent) du coat net correspondant au
demier prix de revient moyen pondéré, calculé conformément aux dispositions du paragraphe 2
), a) ci-dessus.
de

an
ii - Materiel en bon état (Etat "B")
Matériel d'occasion en bon état et encore utilisable dans sa destination initiale sans réparation
75% (soixante-quinze pour cent) du cout net du matériel neuf tel que défini ci-dessus.

iii - Autre matériel usagé (Etat "C") :
Matériel encore utilisable dans sa destination initiale, mais seulement aprés réparation et remise
en état : 50% (cinquante pour cent) du cout net du materiel neuf tel que défini ci-dessus

iv- Matériel en mauvais état (Etat "D") :
Matériel non utilisable dans sa destination initiale, mais qui est utilisable pour d'autres services
25% (vingt-cing pour cent) du cout net du matériel neuf tel que défini-ci-dessus.

y - Ferrailles et rebuts (Etat "E") :
Matériels hors d'usage et irréparable : prix courant des rebuts

Pour compenser la charge financiére entrainée par la nécessité de maintenir dans ses magasins un stock
minimum de sécurité et pour tenir compte des rebuts et des frais de financement du stock, la valeur des
équipements et matériels fournis par une des entités constituant le Contracteur a partir de ses propres stocks est
augmenté d'un coefficient compensateur au plus égal au taux moyen calculé sur une durée d'un an du LIBOR
(London Inter Bank Offered Rate) a trois mois sur les Eurodollars et majoré de 2,5%.

La valeur des équipements et matériels fournis par une des entités constituant le Contracteur a partir de stocks
appartenant a une association extérieure aux Travaux Pétroliers est déterminée selon les dispositions
contractuelles régissant ladite association.

3) L'Opérateur ne garantit pas la qualité du matériel neuf visé ci-dessus au-dela de ce que fait le fabriquant ou
le revendeur du matériel concerné. En cas de matériel neuf défectueux, le Contracteur fait diligence pour
obtenir remboursement ou compensation de la part du fabriquant ou du revendeur, cependant le crédit
correspondant n'est passé en écriture qu'a la réception du remboursement ou de la compensation;

4) En cas de defectuosité du matériel usagé visé ci-dessus, le Contracteur crédite le compte des Coits
Pétroliers des sommes qu'il aura effectivement encaissées en compensation.

5) Utilisation des matériels, équipements et installations appartenant en propre au Contracteur.

Les matériels, équipements et installations appartenant en propre au Contracteur et utilisés a titre temporaire
pour les besoins des Travaux Pétroliers, sont imputés aux Coits Pétroliers pour un montant de location
couvrant notamment

a) l'entretien et les réparations,

b) une quote-part, proportionnelle au temps d'utilisation pour les Travaux Pétroliers selon les régles de la
comptabilité analytique du Contracteur de l'investissement et de la rémunération du capital investi.

c) les dépenses de transport et de fonctionnement et toutes autres dépenses non déja imputées par ailleurs.

Le prix facturé exclut toute charge inhérente aux surcoiits dus, notamment, 4 une immobilisation ou a une
utilisation anormale desdits équipements et installations dans le cadre des activités du Contracteur autres que
les Travaux Pétroliers

En tout état de cause, les coiits imputés aux Coits Pétroliers pour l'utilisation de ces équipements et
installations ne doivent pas excéder ceux qui seraient normalement pratiqués au Congo par des entreprises
tierces a des conditions de qualité et de disponibilité similaires.

6) Les actifs corporels ainsi que les équipements, matériels et matiéres consommables acquis pour les besoins
des Travaux Pétroliers deviennent la propriété du Congo dans les conditions prévues 4 I'Article 12 du

Contrat.
a

a
A

ARTICLE 13 - DEPENSES OPERATIONNELLES

10

Les dépenses opérationnelles sont imputées aux Couts Pétroliers au prix de revient pour le Contracteur des
prestations ou charges qu'elles concernent, tel que ce prix ressort des comptes de celui-ci et tel qu'il est
déterminé en application des dispositions de la présente Annexe. Ces dépenses comprennent, notamment

1) Les impéts, droits et taxes payés au Congo.

La Redevance et I'Impét sur les Sociétés mentionnés a I'Article 10 du Contrat ne sont pas imputables aux
Coats Pétroliers.

2) Les dépenses de personnel et d'environnement du personnel
a) Principes.

Dans la mesure ow elles correspondent a un travail et a des services effectifs et ou elles ne sont pas excessives
eu égard a l'importance des responsabilités exercées, au travail effectué et aux pratiques habituelles, ces
dépenses couvrent tous les paiements effectués ou charges encourues 4 l'occasion de l'utilisation et de
l'environnement du personnel travaillant au Congo pour la conduite et I'exécution des Travaux Pétroliers ou
pour leur supervision. Ce personnel comprend les personnes recrutées localement par le Contracteur et celles
mises a la disposition de celui-ci par ses Sociétés Affiliées ou des tiers.

b) Eléments.

Les dépenses de personnel et d'environnement comprennent, d'une part, toutes les sommes payées ou
remboursées ou encourues au titre du personnel visé ci-dessus, en vertu des textes légaux et réglementaires,
des conventions collectives, des contrats de travail et du réglement propre au Contracteur et, d'autre part, les
dépenses payées ou encourues pour l'environnement de ce personnel, notamment :

1 - salaires et appointements d'activité ou de congé, heures supplémentaires, primes et autres indemnités ;

2 - charges patronales y afférentes résultant des textes Iégaux et réglementaires, des conventions collectives et
des conditions d'emploi, y compris le coit des pensions et retraite ;

3 - dépenses payées ou encourues pour l'environnement et la mise a disposition du personnel; celles-ci
représentent, notamment

i) les dépenses d'assistance médicale et hospitaliére, d'assurance sociale et toutes autres dépenses sociales
particuliéres au Contracteur, notamment liées a la scolarité au Congo des enfants de son personnel et
aux oeuvres sociales, suivant les réglementations internes en vigueur,

ii) les dépenses de transport des employés, de leur famille et de leurs effets personnels, lorsque la prise en
charge de ces dépenses par I'employeur est prévue par le contrat de travail,

iii) les plans de préretraite et de réduction de personnel en proportion de la durée de I'affectation dudit
personnel aux Travaux Pétroliers,

iv) les dépenses de logement du personnel, y compris les prestations y afférentes, lorsque leur prise en
charge par l'employeur est prévue par le contrat de travail (eau, gaz, électricité, téléphone),

y) les indemnités payées ou encourues a l'occasion de I'installation et du départ des salariés, ou
directement en relation avec la mise a disposition de personnel par des tiers ou par des Sociétés
Affili¢es

vi) les dépenses afférentes au personnel administratif rendant les services suivants: gestion et recrutement
du personnel local, gestion du personnel expatrié, formation professionnelle, entretien et
fonctionnement des bureaux et logement, lorsque ces dépenses ne sont pas incluses dans les frais
généraux ou sous d'autres rubriques,

vii) les frais de location des bureaux ou leur cout d'occupation, les frais des services administratifs
collectifs (secrétariat, mobilier, fournitures de bureau, informatique, télécommunications, etc...).

de
c)

ia

viii) les frais de formation assurée par le Contracteur au Congo ou a I'étranger par son personnel ou par des
uers.

Conditions d'imputation

Les dépenses de personnel correspondent

1 - soit a des dépenses directes imputées directement au compte des Coiits Pétroliers correspondant,

Rs

3)

soit a des dépenses indirectes ou communes imputées au compte des Couts Pétroliers a partir des donnees
de la comptabilité analytique et déterminées au prorata du temps consacré aux Travaux Pétroliers

Les imputations des dépenses de personnel sont effectuées pour des montants réels ou pour des montants
provisionnels ou forfaitaires et excluent toute duplication de coiits.

Les dépenses payées ou encourues a raison des prestations de services fournies par les Tiers, les entreprises
constituant le Contracteur et les Sociétés Affili¢es.

Ces dépenses comprennent, notamment

a) Les services rendus par les Tiers, y compris par les Parties, qui sont imputés a leur prix de revient
comptable pour le Contracteur, c'est a dire au prix facturé par les fournisseurs, y compris tous droits,
taxes et charges annexes éventuels; les prix de revient sont diminués de tous rabais, remises, ristournes
et escomptes obtenus par le Contracteur, soit directement, soit indirectement.

b

Le cotit des services techniques et professionnels fournis par les employés de l'une quelconque des
Sociétés Affiliées du Contracteur, tant a l'intérieur qu’a I'extérieur du Congo, qui consistent notamment
en salaires, appointements, charges salariales des employés qui fournissent ces services, en une quote-
part du coat des matériels, équipements et installations qui sont mis a disposition a l'occasion de ces
prestations, ainsi que les frais généraux y afférents . Ces coiits sont déterminés selon les méthodes
habituelles en couts complets des Sociétés Affili¢es du Contracteur ; ils seront imputés conformément
aux pratiques comptables habituelles des Sociétés Affili¢es sur la base de facturations justifi¢es par des
relevés d'unités d'oeuvre (les unités d'oeuvre utilisées pour évaluer et facturer l'assistance technique
correspondent a des temps agents et des unités de compte spécifiques en ce qui conceme certaines
prestations, de maniére générale, ces unités d'oeuvre sont imputées par saisie individuelle aprés
validation hiérarchique)

Les imputations couvriront les services fournis notamment dans les domaines suivants : ingénierie,
géologie, géophysique, forage et production, gisement et étude des réservoirs, études économiques,
rédaction, comptabilité, finance, montage et gestion des financements, trésorerie, fiscalité, droit,
relations avec le personnel et formation, gestion, direction, traitement de données et achats, transit,
contrats techniques, dessin.

2

Le coit de l'utilisation, pour I'évacuation de chaque Qualité d’Hydrocarbures Liquides, des installations
du Terminal de Djeno, intégrant une quote-part des frais d'exploitation calculée selon les méthodes de
l'opérateur du Terminal et une rémunération raisonnable des capitaux investis par les copropriétaires du
Terminal.

d) Lorsque le Contracteur utilise, pour les Travaux Pétroliers , du matériel, des équipements ou des
installations qui sont la propriété exclusive d'une entreprise constituant le Contracteur, il impute aux
Coits Pétroliers, au prorata du temps d'utilisation, la charge correspondante, déterminée selon ses
méthodes habituelles et selon les principes définis au paragraphe b) ci dessus. Cette charge comprend,
notamment, une quote-part :

] - de l'amortissement annuel calculé sur le "prix rendu Congo” d'origine défini a I'Article 11 ci-dessus;
2 - du cout de la mise en oeuvre, des assurances, de I'entretien courant, du financement et des révisions

périodiques.
as

co
12

3 - Les frais de magasinage
Les frais de magasinage et de manutention (frais de personnel et frais de fonctionnement des
services) sont imputés aux Coits Pétroliers au prorata de la valeur des sorties de biens enregistrées.

4 - Les dépenses de transport
Sont imputées aux Coiits Pétroliers les dépenses de transport de personnel, de matériel ou
d'équipements destinés et affectés aux Travaux Peétroliers et qui ne sont pas déja couvertes par les
paragraphes ci-dessus ou qui ne sont pas intégrées dans les prix de revient.

4) Les avaries et pertes affectant les biens communs
Toutes les dépenses nécessaires a la réparation et a la remise en état des biens a la suite d'avaries ou de pertes
résultant d'incendies, inondations, tempétes, vols, accidents ou tout autre cause, sont imputées selon les

principes définis dans la présente Annexe, sous réserve des dispositions de !'Article 3.8 du Contrat.

Les sommes recouvrées auprés des compagnies d'assurances pour ces avaries et pertes sont créditées aux
comptes des Coits Pétroliers.

Les dépenses de cette nature supérieures 4 un million de US $ seront portées a la connaissance du Comité de
Gestion.

5) Les frais courants d'exploitation et les dépenses de maintenance

Les frais courants d'exploitation du matériel, des équipements et des installations affectés aux Travaux
Pétroliers sont imputées aux Coiits Pétroliers 4 leur prix de revient pour les charges en imputation directe et sur
la base des taux standard ou des clés de répartition en vigueur du Contracteur pour les charges en imputation
indirecte.

Les dépenses de maintenance (entretien courant et gros entretien) du matériel, des équipements et des

installations affectés aux Travaux Pétroliers sont imputées aux Coiits Pétroliers au prix de revient.

6) Les primes d'assurances et dépenses li¢es au réglement des sinistres

Sont imputées aux Coits Pétroliers:

a) les primes, commissions et frais relatifs aux assurances contractées pour couvrir les Hydrocarbures
extraits, les personnes et les biens affectés aux Travaux Pétroliers ou pour couvrir la responsabilité civile

du Contracteur a l'égard des tiers dans le cadre desdits travaux ;

b

les dépenses supportées par le Contracteur lors d'un sinistre survenu dans le cadre des Travaux Pétroliers ,
celles supportées en réglement de toutes pertes, réclamations, dommages et autres dépenses annexes, non
couverts par les assurances souscrites;

c) les dépenses payées en réglement de pertes, réclamations, dommages ou actions judiciaires, non couvertes
par une assurance et pour lesquelles le Contracteur n'est pas tenu de souscrire une assurance. Les sommes
Trecouvrées auprés des assurances au titre des polices et garanties sont comptabilisées conformément a
l'Article 16 , 3), d) ci-aprés;

7) Les dépenses d'ordre juridique

Sont imputées aux Codts Pétroliers, les dépenses relatives aux frais de procédure, d'enquéte et de réglement
des litiges et réclamations (demandes de remboursement ou compensation), qui surviennent 4 l'occasion des
Travaux Pétroliers ou qui sont nécessaires pour protéger ou recouvrer les biens, y compris, notamment, les
honoraires d'avocats ou d'experts, les frais juridiques, les frais d'enquéte ou d'obtention de la preuve, ainsi que
les sommes versées a titre de réglement transactionnel ou de liquidation finale de tout litige ou réclamation.

Sf
13

Lorsque de tels services sont effectués par le personnel du Contacteur ou par des Sociétés Affili¢es, une
rémunération, correspondant au temps et aux coats réellement supportés. est incluse dans les Coiits Pétroliers.
Le prix ainsi imputé pour les services rendus par les Sociétés Affiliés ne devra pas étre supérieur a celui qui
aurait été payé a des tiers pour des services identiques ou analogues, en termes de qualité et de disponibilité.

8) Les intéréts, agios et charges financiéres

Les intéréts, agios, commissions, courtages et autres charges financiéres, encourues par le Contracteur, y
compris auprés des sociétés affili¢es au titre des dettes, emprunts et autres moyens de financement liés aux
Travaux Pétroliers sont imputés aux Coats Pétroliers conformément a |’ Article 7.2.5 du Contrat.

9) Les pertes de change

Sont imputées aux Coats Pétroliers les pertes de change réalisées li¢es aux emprunts et dettes du Contracteur
ainsi qu'aux opérations de couverture y afférent.

Cependant, le Contracteur ne saurait étre garanti contre les risques de change ou manques a gagner liés 4
Vorigine des capitaux propres investis et a I'autofinancement, et les pertes éventuellement subies de ce fait ne
peuvent, en aucun cas, étre considérées comme des Coiits Pétroliers; elles ne peuvent, par conséquent, étre
inscrites au compte des Coats Pétroliers, ni donner droit 4 récupération. II en est de méme des primes et frais
d'assurances que le Contracteur viendrait 4 contracter pour couvrir de tels risques.

Les pertes de change réalisées et liées aux créances se rapportant aux Travaux Pétroliers et traitées
directement en monnaie autre que le dollar américain sont également imputables aux Coits Pétroliers.

ARTICLE 14 - AUTRES DEPENSES

1) Les frais exposés a l'occasion des contréles et vérifications opérés par le Congo , conformément aux
dispositions du Contrat, sont inclus dans les Coats Pétroliers.

2) Les dépenses raisonnablement engagées par le Contracteur a l'occasion de la tenue des Comités de Gestion
pour l'organisation des Comités de Gestion et pour permettre au Congo d'y participer.

3) Les charges de fonctionnement non opérationnelles

Il convient d'entendre par charges de fonctionnement non opérationnelles, les charges encourues par le
Contracteur au titre de la direction et de la gestion administrative, financi¢re et commerciale des activités dont
il a la charge et correspondant :

a) d'une part, aux frais de fonctionnement de la direction et des services administratifs, financiers et
commerciaux du Contracteur au Congo, que ces fonctions soient exercées directement par le Contracteur
ou par des Sociétés Affiliées, 4 l'amortissement des investissements de caractére général de nature
industrielle ou administrative, 4 la rémunération des capitaux investis correspondants, et aux frais engagés
pour l'accomplissement des formalités légales liées a la forme sociale du Contracteur. Une quote-part de
ces frais est imputable aux Coiits Pétroliers a leur prix de revient suivant les méthodes en vigueur du
Contracteur.

b

d'autre part, a l'Assistance Générale destinée 4 couvrir la part équitable des frais de direction générale et
administrative du groupe de I'Opérateur. Cette Assistance Générale est imputable aux Coiits Pétroliers par
application au total des Coats Pétroliers de la Zone de Permis, du baréme forfaitaire ci-aprés :

- 3% sur la tranche de 0 4 37 813 000 USS,

- 2% sur la tranche de 37 813 001 US$ a 189 067 000 USS,
- 1% sur la tranche au dela de 189 067 001 US $.

Les tranches ainsi définies sont valables a partir du ler janvier 1996. [
Lesdites tranches sont révisées sur la base d'une indexation annuelle. ic 4
y

La base de calcul de I'indexation est constituée par la combinaison (en part égale) de deux indices

A. L'indice "United Nations total unit value index of manufactured goods exports from developed market
econmics" (UNTUV)

B. L'indice "SYNTEC" (hors taxes). L'indice SYNTEC s'entend de I'indice hors taxe (base 100 au ler Janvier
1961, divisé par 10 au ler Janvier 1984) établi par la Chambre Syndicale des Sociétés d'Etudes et de
Conseil et publié mensuellement par "I'Usine Nouvelle”

L'indice est calculé selon la méthode suivante : Xp/Xo , ou

Xn = indice de l'année en cours (n) ;
Xo = indice de l'année de référence (1996)

L'indice "U.N.T.U.V." utilisé sera celui du deuxiéme trimestre ;

L'indice "SYNTEC" sera celui du mois de juin.

Ag = Indice "U.N.T.U.V." pour le deuxiéme trimestre, année 1996

An = Indice "U.N.T.U.V." pour le deuxiéme trimestre, pour l'année (n).
Bo = Indice "SYNTEC" du mois de juin pour l'année 1995

By = Indice "SYNTEC" du mois de juin pour l'année (n)

Xn = 0,50 (An/ Ag) + 0,50 (Bn / Bo)
Pour l'année 1995 An = Ag et Bn = Bo

4) Les autres dépenses, y compris les dépenses payées ou encourues 4 raison du transport des Hydrocarbures,
le bonus additionnel et les provisions prévues pour abandon, sont inclues dans les Coiits Pétroliers. II s'agit
de toutes les dépenses effectuées ou pertes subies liées a I'exécution des Travaux Pétroliers conformément
aux usages de l'industrie pétroliére et dont l'imputation aux Codts Pétroliers n'est pas exclue par les
stipulations du Contrat ou de la présente Annexe.

5) Le Contracteur peut imputer aux Coiits Pétroliers toutes autres dépenses qui n'ont pas été prises en compte
dans les stipulations des Articles 12 et 13 ci-dessus, dans la mesure ou ces dépenses sont engagées par le
Contracteur pour l'exécution des Travaux Pétroliers conformément aux usages de |’industrie Pétroliére.
Ces dépenses comprennent notamment les dépenses afférentes 4 toute urgence concemant la sécurité des
personnes et des biens dans le cadre des Travaux Pétroliers .

6

Les Coiits et provisions pour remise en état des sites

Les Cotits de remise en état des sites seront récupérables au titre des Coiits Pétroliers dans les conditions
déterminées par l'Article 7. 3 du Contrat. II s'agit exclusivement :
- des provisions constituées par le Contracteur en exécution de I'Article 5.5 du Contrat. Ces
provisions sont récupérables dans le trimestre ou elles sont pass¢es ;
- des coats de remise en état des sites effectivement encourus lors de I'exécution effective des travaux,
déduction faite du montant des provisions constituées dans le cadre de I'Article 5.5 du Contrat
correspondant a ces travaux.

ARTICLE 15 - COUTS NON RECUPERABLES

Les paiements effectués en réglement de frais, charges ou dépenses exclues par les stipulations du Contrat ou
de la présente Annexe ne sont pas pris en compte et ne peuvent donc donner lieu a récupération.

Ces frais, charges et dépenses comprennent notamment :
1) les coiits et dépenses non liés aux Travaux Pétroliers ;
2) la redevance due au Congo conformément a I'Article 10.1 du Contrat, a l'exception de la redevance miniére

proportionnelle calculée sur les Hydrocarbures Liquides consommés par le Contracteur au cours des
Travaux Pétroliers.
I'Impot sur les Sociétés ; S's

ao

4) les intéréts, agios et frais se rapportant aux emprunts non destinés a financer les Travaux Pétroliers ;

3

5

les intéréts relatifs aux préts consentis par les Sociétés Affiliées du Contracteur dans la mesure ot ces
intéréts excédent la limite prévue a I'Article 13, 8) ci-dessus ;

6

Les pertes de change qui constituent des manques a gagner résultant de risques liés a l'origine des capitaux
propres et de I'autofinancement du Contracteur.

7) les bonus payés en application des dispositions du Code des Hydrocarbures, a l'exception du bonus
additionnel payé en conformité a 1’ Article 10.3 du Contrat.

ARTICLE 16 - CREDIT DES COMPTES DE COUTS PETROLIERS

Pour chaque entité du Contracteur, doivent venir en déduction des Coits Pétroliers, notamment:

1) La valeur des quantités d'Hydrocarbures Liquides revenant au Contracteur en application des stipulations
de l'Article 7 du Contrat, selon leur valorisation prévue a I'Article 9 du Contrat ;

2) Les montants transférés a fin de récupération vers les Permis Associés ;
3) Tous autres recettes, revenus, produits et profits li¢s aux Travaux Pétroliers, notamment ceux provenant :
a) de la vente de substances connexes ;

b) du transport et du stockage de produits appartenant aux tiers dans les installations réalisées dans le
cadre des Travaux Pétroliers ;

c) de bénéfices de change réalisés sur les créances et les dettes du Contracteur dans les mémes conditions que
les imputations de méme nature au titre de l'Article 13 ci-dessus ;

d

des remboursements effectués par les assureurs, au titre des avaries, pertes ou sinistres imputés aux
Colts Pétroliers ;

e

de réglements transactionnels ou de liquidations, dans la mesure ou les dépenses y afférentes ont été
imputées aux Coits Pétroliers ;

f) de cessions ou de location de biens acquis ou réalisés dans le cadre des Travaux Pétroliers ;

g) de la fourniture de prestations de services, dans la mesure ou les dépenses y afférentes ont été imputées

aux Coits Pétroliers ;

h

de rabais, remises et ristournes obtenus, s'ils n'ont pas été imputés en déduction du prix de revient des
biens auxquels ils se rapportent.

ARTICLE 17 - DISPOSITION ET UTILISATION DES BIENS

1) Les matériels, équipements, installations et consommables qui sont inutilisés ou inutilisables, sont retirés
des Travaux Pétroliers pour étre, soit déclassés ou considérés comme "“ferrailles et rebuts", soit rachetés par
le Contracteur pour ses besoins propres, soit vendus a des tiers ou a ses Sociétés Affiliées.

2) En cas de cession de matériels aux entités constituant le Contracteur ou a leurs Sociétés Affili¢es, les prix
sont déterminés conformément aux dispositions de I'Article 12. 2 ), b) de la présente Annexe, ou, s'ils sont

4

™~!~
3

4

5

6

)

16

supérieurs a ceux résultant de !'application dudit Article, convenus entre les Parties. Lorsque l'utilisation du
bien concemé dans les Travaux Pétroliers a été temporaire et ne justifie pas les réductions de prix fixées a
l'Article susvisé, ledit bien est évalué de facgon que les Coiits Pétroliers soient débités d'une charge nette
correspondant a la valeur du service rendu.

Les ventes a des tiers des matériels, équipements, installations et consommables sont effectuées par le
Contracteur au prix du marché. Tous remboursements ou compensations accordés 4 un acheteur pour un
matériel défectueux sont débités au compte des Coiits Pétroliers dans la mesure et au moment ou ils sont
effectivement payés par le Contracteur.

S'agissant de biens qui appartiennent au Congo en vertu des stipulations de I'Article 12 du Contrat, le
Contracteur communiquera au Comité de Gestion la liste des biens cédés conformément au paragraphe 2)
ci-dessus.

les ventes ou retraits visés ci-dessus seront soumis au Comité de Gestion qui en déterminera les modalités
de réalisation.

Lorsque les Coiits Pétroliers restant 4 récupérer ne représentent plus que des dépenses d'exploitation, le
produit de ces ventes doit étre versé au Congo ; le versement doit intervenir dans les trente (30) jours
suivant la date de l'encaissement du prix par le Contracteur.

Lorsqu'un bien est utilisé au bénéfice d'un tiers ou du Contracteur pour des opérations non couvertes par le
Contrat, les redevances correspondantes sont cal.ulées 4 des taux qui, sauf accord du Congo, ne peuvent
étre calculés sur une base inférieure aux prix de revient.
CHAPITRE IV - INVENTAIRE

ARTICLE 18 - INVENTAIRE

Le Contracteur tiendra un inventaire permanent, en quantités et en valeurs, de tous les biens meubles et
immeubles acquis ou réalisés dans le cadre des Travaux Pétroliers.

Lorsque des stocks de matériels et matiéres consommables ont été constitués dans le cadre des Travaux
Pétroliers, le Contracteur procédera, a intervalles raisonnables, mais au moins une fois par an, aux inventaires
physiques, suivant ses méthodes en vigueur d'inventaires tournants.

Si le Congo souhaite participer 4 une de ces opérations d'inventaires tournants, il en informe I'Opérateur et la
date en est fixée d'un commun accord.

Le rapprochement de I'inventaire physique et de l'inventaire comptable, tel qu'il résulte des comptes, sera fait
par le Contracteur . Un état détaillant les différences, en plus ou en moins, sera fourni au Congo.

Le Contracteur apportera les ajustements nécessaires aux comptes dés la fin des opérations d'inventaires.

/
= CHAPITRE V - PROGRAMMES DE TRAVAUX ET BUDGETS ANNUELS

ARTICLE 19 - REGLES GENERALES

Le Contracteur soumet au Comité de Gestion les Programmes de Travaux et Budgets conformément a !'Article
5 du Contrat. Ces Programmes de Travaux et Budgets correspondants, qui seront, au besoin, expliqués et
commentés par le Contracteur, comporteront, notamment:

1) un état estimatif détaillé des coiits, par nature,

2) un état valorisé des investissements, par grosses catégories,

3) une estimation des variations des stocks des matériels et matiéres consommables,

4) un état prévisionnel des productions, par Gisement, conformément a l'Article 15.1 du Contrat.

Concernant la prévision de production de l'Année Civile suivante, cet état présentera un plan de production
détaillant, par gisement et par mois, les quantités d'Hydrocarbures Liquides, dont la production est prévue. En
tant que de besoin, le Contracteur fera parvenir des états rectificatifs.

ARTICLE 20 - PRESENTATION.

Les Programmes de Travaux et Budgets sont découpés en lignes budgétaires. Les lignes budgétaires sont
yentilées, d'une part, par gisement, et d'autre part, par nature d'opérations: évaluation, développement,
exploitation, transport, stockage, gros entretien, autres.

ARTICLE 21 - SUIVI ET CONTROLE

Les Programmes de Travaux et Budgets indiqueront, en outre, les réalisations et les prévisions de cléture de
l'Année Civile en cours, et comporteront des explications sur les écarts significatifs entre prévisions et
réalisations, par ligne budgétaire. Sont considérés comme significatifs les écarts de plus de dix pour cent ou
d'un montant égal ou supérieur a un million de dollars américains (US$ 1.000.000).

Dans les quarante-cing premiers jours de I'Année, le Contracteur fait parvenir au Congo la liste des comptes
analytiques constituant chaque ligne budgétaire, avec mise a jour chaque trimestre, si nécessaire, de maniére 4

permettre la reconstitution des réalisations se rapportant aux lignes budgétaires des Programmes de Travaux et
Budgets annuels approuvés.

eva
CHAPITRE VI - VERIFICATION DES COMPTES

ARTICLE 22 - DROIT D'AUDIT GENERAL

Le Congo peut verifier la comptabilité des Coats Peétroliers. soit par ses propres agents, soit par I'intermédiaire
d'un cabinet international indépendant.

A cet effet, le Congo et le Contracteur s'informent mutuellement des périodes qui leur conviennent pour
procéder a ces vérifications, et les dates auxquelles celles-ci auront lieu sont arrétées, autant que possible, d'un
commun accord, dans la limite des délais de prescription préevus a I'Article 5.6 du Contrat.

Les sections de la comptabilité analytique du Contracteur qui enregistrent des dépenses relatives a la fois aux
Travaux Pétroliers et 4 d'autres activités ne relevant pas du Contrat, peuvent faire l'objet, au choix du Congo,
soit d'une vérification directe par ses propres agents, soit d'une vérification par l'intermédiaire du cabinet dont
il utilise les services ou par I'intermédiaire des commissaires aux comptes du Contracteur requis 4 cet effet,
afin qu'ils puissent certifier que les dispositions du Contrat et de la présente Annexe sont bien appliquées et
que les procédures comptables et financiéres du Contracteur sont correctement suivies et appliquées sans
discrimination et de maniére équitable aux diverses opérations concernées.

Les frais d'assistance facturés par les Sociétés Affiliées aux entités constituant le Contracteur, feront l'objet de
la fourniture 4 la demande du Congo d'un certificat du cabinet international chargé de certifier les comptes des
sociétés concemées. Ce cabinet devra certifier que les frais imputés aux opérations pétroliéres ont été
déterminés de maniére équitable et non discriminatoire. Les prestations d'assistance fournies par les Sociétés
Affiliées des entités constituant le Contracteur doivent étre certifi¢es, par ledit cabinet, comme ayant été
facturées sans élément de profit pour lesdites Sociétés Affiliées . Les frais des commissaires aux comptes
seront payés par le Contracteur en tant que frais récupérables.

Les Coits Pétroliers enregistrés au cours de toute Année Civile seront considérés comme exacts et sincéres,
selon les dispositions de I'Article 5.6 du Contrat. Le Congo peut procéder a une nouvelle vérification des
seules écritures concernées par toute réserve écrite ainsi exprimée par le Congo et pour laquelle un désaccord
subsiste aprés soumission au Comité de Gestion. Ces comptes demeureront ouverts jusqu'a l'achévement de la
nouvelle vérification et jusqu'a ce que le désaccord soit réglé conformément a I’ Article 5.6 du Contrat.

%
20
CHAPITRE VII - ETATS DES REALISATIONS - SITUATIONS - COMPTES-RENDUS

ARTICLE 23 - ETATS OBLIGATOIRES

Outre les états et informations prévus par ailleurs, le Contracteur fera parvenir au Congo, dans les conditions,
formes et délais indiqués ci-aprés, le détail des opérations et travaux réalisés, tels qu'ils sont enregistrés dans
les comptes, documents, rapports et états tenus ou établis par lui et relatifs aux Travaux Pétroliers,

ARTICLE 24 - ETAT DES TRAVAUX D’EXPLORATION.

Dans les soixante jours suivant la fin de chacun des trois premiers trimestres de l'Année Civile et dans les
quatre-vingt dix jours suivant la fin du quatriéme trimestre, le Contracteur fait parvenir au Congo un état des
réalisations indiquant notamment, pour le trimestre civil précédent, le détail et la nature des travaux de
développement et d'exploitation effectués sur la Zone de Permis et les dépenses s'y rapportant, en distinguant
notamment, les travaux relatifs :

1) 4 la géologie, en distinguant la géologie de terrain et la géologie de bureau et de laboratoire;

2) a la géophysique, par catégorie de travaux (sismique, magnétométrie, gravimétrie, interprétation, etc...) et
par équipe;

3) aux forages d’ exploration, par puits;
4) aux forage d’appréciation, par puits;
5) aux pistes d’accés, puits d’eau et autres travaux se rapportant au lieu du forage;

6) aux autres travaux d’ exploration.

ARTICLE 25 - ETAT DES TRAVAUX DE DEVELOPPEMENT ET D'EXPLOITATION.

Dans les soixante jours suivant la fin de chacun des trois premiers trimestres de I'Année Civile et dans les

quatre-vingt dix jours suivant la fin du quatriéme trimestre, le Contracteur fait parvenir au Congo un état des

réalisations indiquant notamment, pour le trimestre civil précédent, le détail et la nature des travaux de

développement et d'exploitation effectués sur la Zone de Permis et les dépenses s'y rapportant, en distinguant

par Permis notamment, les travaux relatifs :

1) aux forages de Développement, par gisement et par campagne de forage ;

2) aux installations spécifiques de production ;

3) aux forages de production, par gisement et par campagne de forage ;

4) aux installations et moyens de transport des Hydrocarbures Liquides par gisement ;

5) aux installations de stockage des Hydrocarbures Liquides par gisement, aprés traitement primaire.

6) a la remise en état des sites d’exploitation dont l’abandon est programmé par |’ Article 7.3 du Contrat.

ARTICLE 26 - ETAT DES VARIATIONS DES COMPTES D'IMMOBILISATIONS ET DES STOCKS
DE MATERIEL ET DE MATIERES CONSOMMABLES.

Dans les soixante jours suivant la fin de chacun des trois premiers trimestres de l'Année Civile et dans les
quatre-vingt dix jours suivant la fin du quatriéme trimestre, le Contracteur fait parvenir au Congo un état des

&
4

réalisations indiquant notamment, pour le trimestre civil précédent, les acquisitions et créations
d'immobilisations, de matériels et de matiéres consommables nécessaires aux Travaux Pétroliers, par gisement
et par grandes catégories, ainsi que les sorties (cessions, pertes, destructions, mises hors service) de ces biens.

21

ARTICLE 27 - ETAT DE PRODUCTION DU MOIS.

Cet état doit étre envoyé au Congo conformément a I'Article 15 du Contrat au plus tard le 28éme jour de
chaque mois.

Il indiquera, par gisement, les quantités d'Hydrocarbures Liquides produites effectivement au cours du mois
précédent et la part de cette production revenant 4 chacune des Parties calculée sur des bases provisoires en
application des dispositions du Contrat.

ARTICLE 28 - ETAT DE LA REDEVANCE

Cet état doit parvenir au Congo dans les soixante jours suivant la fin de chacun des trois premiers trimestres de
!'Année Civile et dans les quatre-vingt dix jours suivant la fin du quatriéme trimestre.

Il indiquera les quantités d'Hydrocarbures Liquides enlevées au titre de la redevance miniére proportionnelle,
les quantités d'Hydroc-rbures Liquides consommeées par le Contracteur dans les Travaux Pétroliers au cours du
trimestre civil, ainsi que les sommes payées par le Contracteur au titre de la redevance sur ces derniéres
quantités.

ARTICLE 29- ETAT DES QUANTITES D'HYDROCARBURES LIQUIDES TRANSPORTEES AU
COURS DU MOIS.

Cet état doit parvenir au Congo au plus tard le 28éme jour de chaque Mois.

Il indiquera, par gisement, les quantités d'Hydrocarbures Liquides transportées au cours du mois précédent,

entre le gisement et le point d'exportation ou de livraison, ainsi que I'identification des canalisations utilisées et

le prix du transport payé lorsque celui-ci est effectué par des tiers. L'état indiquera, en outre, la répartition

provisoire résultant de l'Article 26 ci-dessus entre les Parties des produits ainsi transportés.

ARTICLE 30 - ETAT DES ENLEVEMENTS DU MOIS.

Cet état doit parvenir au Congo au plus tard le 28éme jour de chaque Mois.

Nl indiquera, les qualités d'Hydrocarbures Liquides des quantités effectivement enlevées pour exportation ou

livraison par chaque Partie ou remises 4 elle, au cours du mois précédent, en application des stipulations du

Contrat

En outre, chaque entité constituant le Contracteur, fera parvenir au Congo, dans le méme délai et pour son

propre compte, un état des quantités de chaque qualité d'Hydrocarbures Liquides qu'elle a enlevées pour

exportation ou livraison, en donnant toutes indications concernant chaque opération d'enlévement ou de

livraison (acheteur, navire, prix, destination finale, etc...)

En annexe 4 cet état, seront jointes toutes autres informations relatives aux ventes commerciales de chaque
entité du Contracteur, notamment les connaissement et les factures dés qu’ elles sont disponibles.

Le Congo pourra, moyennant un préavis raisonnable, avoir accés aux contrats de vente des Hydrocarbures 4
des tiers.
ARTICLE 31 - ETAT DE RECUPERATION DES COUTS PETROLIERS.

Dans les soixante jours suivant la fin de chacun des trois premiers trimestres de l'Année Civile et dans les
quatre-vingt dix jours suivant la fin du quatriéme trimestre, le Contracteur fait parvenir au Congo un état des

&
oO

réalisations présentant , pour le trimestre précédent, le détail du compte des Coiits Pétroliers permettant,
notamment, de faire ressortir pour chaque entité composant le Contracteur

)

3)

4)

5)

6)

)

22

les Coiits Pétroliers restant a récupérer au début du trimestre,
les Coits Pétroliers afférents aux activités du trimestre ;

les Couts Pétroliers faisant l'objet de transferts de la Zone de Permis vers la Zone de Permis Associés en
application des dispositions de I’ Article 8-VII de la présente Procédure Comptable ;

les Coats Pétroliers récupérés au cours du trimestre avec indication, en quantités et en valeur, de la
production affectée a cet effet,

les sommes venues en diminution des Coiits Pétroliers au cours du trimestre, et notamment les Coiits
Pétroliers faisant l'objet de transferts vers la Zone de Permis Associés en application des dispositions de
1’ Article 8-VII de la présente Procédure Comptable;

les Couts Pétroliers restant a récupérer a la fin du trimestre . (

la valeur des indices d'actualisation utilis¢s a I'Article 14 - 3) b) &
23
ARTICLE 32- INVENTAIRE DES STOCKS D'HYDROCARBURES LIQUIDES
Cet état doit parvenir au Congo au plus tard le 28éme jour de chaque Mois.
Il indiquera, pour le mois précédent par lieu de stockage et pour chaque Qualité d’Hydrocarbures Liquides
1) les stocks du début du mois;
2) les entrées en stock au cours du mois;
3) les sorties de stock au cours du mois;
4) les stocks a la fin du mois.
¢
ARTICLE 33- ETAT DES BIENS MEUBLES ET IMMEUBLES ACQUIS, CREES, LOUES OU
FABRIQUES,
Le Contracteur tiendra en permanence dans la Comptabilité un état détaillé de tous les biens meubles et
immeubles acquis, créés, loués ou fabriqués pour les besoins des Travaux Pétroliers, en distinguant ceux qui
sont propriété du Congo en vertu des stipulations de I'Article 12 du Contrat et les autres.
Cet état comporte la description et l'identification de chaque bien, les dépenses s'y rapportant, le prix de
revient et la date d'acquisition, de création ou de fabrication, et, le cas échéant, la date de fin d'affectation aux

Travaux Pétroliers (sortie) et le sort qui lui est réservé dans ce dernier cas.

L'état susvisé est transmis au Congo au plus tard le 90éme jour de chaque Année Civile pour I'Année Civile
précédente. Ea
CHAPITRE VIII - DECLARATIONS ET QUITUS FISCAUX

uy
ARTICLE 3$ - DECLARATIONS FISCALES

\
Cn entité composant le Contracteur transmet au Congo un exemplaire de toutes les déclarations qu'elle est

tenue de souscrire auprés des administrations fiscales chargées de l'assiette des impéts, notamment celles
relatives A I'Impdt sur les Sociétés, accompagnées de toutes les annexes, documents et justifications qui y sont
joints. .

Chaque entité composant le Contracteur préparera et déposera une déclaration de revenus couvrant son Impot
sur les Sociétés et la soumettra au Congo avec toute la documentation requise a titre de piéces justificatives de
ses obligations en matiére d'Impot sur les Sociétés. A réception de ces déclarations de revenus ainsi que des
piéces justificatives, le Congo fournira gratuitement a chaque entité composant le Contracteur les quittances
officielles accusant réception du paiement de I'Impét sur les Sociétés émises au nom de chaque entité
composant le Contracteur par les autorités fiscales compétentes du Congo.

Il est entendu qu'aux termes de |’Article I\.2 du Contrat, I'Impét "Tax-Oil" est compris dans la part totale de
Profit-Oil revenant au Congo. 9

Liassiette taxable de chaque entité composant le Contracteur est égale 4 la somme de ses ventes effectuées au
titre du Cost-Oil et du Profit-Oil de l'année sous déduction des dépenses effectivement récupérées au titre du
Cost-Oil par chaque entité au cours de l'année.

Cette "Tax-Oil” est affectée au paiement de |'Impét sur les Sociétés da par les entités composant le Contracteur
au taux de 50%.

Le Congo fera son affaire du reversement du produit de la commercialisation correspondant a la "Tax-Oil"
(qui est le montant d'impot déclaré dans les déclarations fiscales faites par les entités constituant le
Contracteur) a l'administration fiscale congolaise pour le compte des entités composant le Contracteur.

Par ce Contrat, ni le Contracteur, ni le Congo n’a la volonté de créer une association, un partenariat
("Partnership") ou tout autre entité de quelque forme que ce soit.

Fait 4 Brazzaville le 5 décembre 1995

La République du Con;

onsieur Benoit KOUKEBENE
Ministre des Hydrocarbures

Agip Recherches Congo Société Nationale de Recherches et
d'Exploitation Pétroliéres '"Hydro-Congo"
i am :

Prés¥dent

